Citation Nr: 0009499	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a request for educational assistance benefits under 
Chapter 34, Title 38, United States Code, pursuant to the 
terms of the Pacheco Consent Order, was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from January 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran bases his claim of entitlement to Chapter 34 
educational assistance benefits on the consent order entered 
in Pacheco and Craft v. Department of Veterans Affairs, et 
al, No. C83-3098 (N.D. Ohio Aug. 20, 1991) (Pacheco, Pacheco 
Consent Order, or Order).  The Board notes that its 
jurisdiction to hear this appeal derives from the Pacheco 
Consent Order, and that both the original decision and the 
Board's review are limited by paragraph 6 of the Order.  That 
paragraph provides, in pertinent part, that claims based on 
the Pacheco Consent Order will be exclusively governed by the 
laws, regulations, and policies operative on December 31, 
1984, (the date the "delimiting date extension provisions" 
expired), "including, but not limited to, the finality of VA 
decisions (38 U.S.C.A. § 211(a))." Pacheco Consent Order, 
slip op. at 9.  Additionally, paragraph 6 of the Order 
provides that no decision on a claim made under the Order 
shall be brought to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).

As a preliminary matter, the Board notes that on the 
veteran's substantive appeal, VA Form 9, dated in March 1997, 
the veteran indicated that he wanted to appear at a hearing 
before the Board at a local VA office.  In July 1999, the 
veteran's representative requested that the veteran's claim 
be forwarded to the Board for review.  Accordingly, the Board 
will proceed with this appeal based on the current record.




FINDINGS OF FACT

1.  The veteran had active service from January 9, 1970, to 
December 14, 1973.

2.  The veteran is requesting Chapter 34 educational 
assistance benefits for course work in an associate degree 
program beginning January 3, 1983; the veteran's delimiting 
date for use of his Chapter 34 educational assistance 
benefits was December 14, 1983.

3.  The veteran's informal claim for educational assistance 
benefits under the terms of the Pacheco Consent Order was 
received on August 24, 1992.


CONCLUSION OF LAW

The veteran did not file a timely request for Chapter 34 
educational assistance benefits pursuant to the Pacheco 
Consent Order. 38 U.S.C.A. §§ 5107; 3452(a) (West 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that pursuant to 38 U.S.C.A. 38 U.S.C.A. 
§ 3462(a) (West 1999), no educational assistance under 
Chapter 34, Title 38, United States Code, could be afforded a 
veteran later than 10 years after separation from service.  
The record reflects that the veteran served on active duty 
from had active service from January 9, 1970, to December 14, 
1973. Thus, the delimiting date for the veteran's receipt of 
Chapter 34 educational assistance benefits was December 14, 
1983.

Subject to VA approval, a veteran with unused Chapter 34 
entitlement could use those benefits to pursue a program of 
apprenticeship or other on-job training, a course with an 
approved vocational objective, or a program of secondary 
education if the veteran did not have a diploma or an 
equivalency certificate. 38 U.S.C.A. § 3462(a)(3)(A) and 
(C)(i).  However, educational assistance under Chapter 34 for 
those purposes could not be provided after December 31, 1984.  
38 U.S.C.A. § 3462(a)(3)(D).

Prior VA policy was to deny extensions of the delimiting date 
for a course that was part of an Associate degree program.  
This policy was challenged in the Pacheco case, and, as a 
result, certain Vietnam Era veterans who may otherwise have 
been eligible for an extension of the delimiting date for the 
pursuit of certain approved Associate degree programs during 
the period January 1, 1982, to December 31, 1984, were 
provided with a remedy.  Pursuant to the settlement reached 
in Pacheco, Vietnam Era veterans who had pursued courses in 
an approved Associate degree program, predominately 
vocational in nature, at any time during the period from 
January 1, 1982, to December 31, 1984, were entitled to claim 
retroactive Chapter 34 educational assistance benefits for 
such courses, even though such benefits were previously not 
payable for such training.  However, the Pacheco Consent 
Order specifically indicated that all informal claims under 
that Order had to be received no later than 12 months after 
the date of the Order, which was dated August 20, 1991.  Any 
communication indicating an intent to apply for educational 
assistance benefits for an eligible person may be considered 
an informal claim.  If a formal claim is received within one 
year, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 21.1031(a) (1999).

In the present case, the RO received the veteran's informal 
claim for benefits under the Pacheco Consent Order on August 
24, 1992, which was several days after the August 20, 1992, 
deadline for receipt of claims under the Order.  Thus, the 
veteran's claim was not received in a timely manner, and his 
claim must fail.

The Board acknowledges the veteran's contentions that he was 
under the mistaken impression that he could switch back to 
the automotive program and continue to receive educational 
assistance benefits.  However, with respect to filing a claim 
under the Pacheco Consent Order, the Order is clear that such 
claims must have been received no later than August 20, 1992.  
In this case, the veteran failed to file his claim in a 
timely manner, thus, without reaching the merits of the 
veteran's underlying claim for educational assistance, his 
request for educational assistance benefits under Chapter 34, 
United States Code, pursuant to the terms of the Pacheco 
Consent Order, must be denied. See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).

Moreover, the remedy provided under that Order was designed 
to include only those veterans who would  have otherwise been 
entitled to an extension of their delimiting dates for the 
purpose of applying their unused Chapter 34 entitlement 
toward courses in an associate degree program between January 
1982 and December 1984 had the VA policy allowed extensions 
for course work in associate degree programs during that 
period.  In other words, the veteran cannot claim that he has 
been injured by the prior VA policy which the Pacheco Order 
addressed since his delimiting date had not even expired when 
he took the course in question.


ORDER

A request for educational assistance benefits under Chapter 
34, Title 38, United States Code, pursuant to the terms of 
the Pacheco Consent Order, was not timely filed.  The appeal 
is denied.



		
	FRANK J. FLOWERS
	Member, Board of Veterans' Appeals



 

